DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2021 has been entered.
 
Examiner’s Note
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action mailed 27 April 2021 and not repeated herein is overcome and hereby withdrawn.

Claim Objections
Claims 5 and 22 objected to because of the following informalities: the chemical name “poly-hydroxybutunoate” recited in the claims is a misspelling of “poly-hydroxybutanoate”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The term "smooth" in claims 8 and 25 is a relative term which renders the claim indefinite.  The term "smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, the Examiner will interpret any bag formed from a film having a surface which was not specifically roughened as reading a bag having a smooth surface.  Appropriate action is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1, 3-6, 8, 11-13, 16-18, 23, 25, 27-30, 33, 36, 38, 39, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Furrer et al., US 4,770,912 (“Furrer”) and MacLeod, US 2012/0071574 (“MacLeod”)(both references previously cited).
Regarding claims 1, 17-18, 36, 38, 39, 41, and 42, Furrer teaches a polyethylene (PE) composition that is fabricated into articles such as thermoplastic bags (i.e. plastic bag) (col. 1, lines 4-5, 32-35, col. 3, lines 40-45). The PE composition comprises 30 to 70 wt.% of high density polyethylene (HDPE), 20 to 40 wt.% of linear low density polyethylene (LLDPE), 1 to 60 wt.% of a filler such as calcium carbonate, and 0.05 to 50 wt.% of conventional additives (col. 1, lines 36-45, 64-68, col. 2, lines 1-65, col. 3, lines 14-22). 
The plastic bag disclosed by Furrer reads on a plastic bag as recited in claims 1, 17, 18, 36, 38, 39, 41, and 42. The plastic bag would have comprised calcium carbonate, HDPE, LLDPE, and conventional additives, which would have respectively read on a plastic bag comprising calcium carbonate (i.e. mineral material), HDPE, LLDPE, and additives/fillers/bonding agent as recited in claims 1, 17-18, 36, 38, 39, 41, and 42. The amounts of calcium carbonate, HDPE, LLDPE, and additives taught by Furrer overlap, and therefore render obvious, the claimed amounts of calcium carbonate, HDPE, LLDPE, and additives/fillers/bonding agent recited in claims 1, 17-18, 36, 38-39, 41-42. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.
Regarding the limitation “said single layer plastic bag consisting of a single layer” it is noted that Furrer discloses extruding or blowing the PE composition to obtain thermoplastic bags (col. 3, lines 35-44). In addition, there are no teachings of lamination or coextruding any additional layers. As such, the plastic bag of Furrer would have reasonably been interpreted as being a single layer plastic bag as claimed in claims 1, 
Furrer is silent regarding the plastic bag comprising a biopolymer.
MacLeod discloses a polymer material formed from a composition comprising calcium carbonate, HDPE, and a biopolymer, wherein the material is suitable for producing various products such as plastic bags [abstract, 0007, 0021, 0023, 0028, 0033]. The biopolymer is sourced from sustainable plant based alcohols instead of petroleum-based oils, and the end product (plastic bag) is food grade, biodegradable, and recyclable, and reverts to a powder state when incinerated or degraded [0053]. MacLeod teaches that presence of the biopolymer decreases the amount of HDPE that is sent to landfills and decreases the time it takes for the material to degrade [0027].
Furrer and MacLeod are both directed towards plastic bags comprising calcium carbonate and HDPE. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plastic bag of Furrer by incorporating a biopolymer as taught by MacLeod motivated by the expectation of increasing the biodegradable property of the plastic bag. As such, the plastic bag of Furrer in view of MacLeod comprise a biopolymer, which reads on the limitations of the single layer plastic bag comprises a biopolymer that is biodegradable recited in claims 1, 17, 36, 38, and 41.
Regarding claims 3 and 20, 
Regarding claims 4 and 21, MacLeod teaches that the biopolymer is present in amounts of approximately 2 to 25 wt.% [0007] which reads on the limitations of the biopolymer is an amount less than 1.5 wt.% relative to the plastic bag recited in claim 4. Given that the difference between the prior art and the claimed amount of biopolymer is 0.51 wt.%, and given that the range is close it would have read on the limitation of the amount of the biopolymer claimed. As set forth in MPEP 2144.05 (I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. 
Regarding claims 5 and 22, MacLeod teaches that the biopolymer is a poly-hydroxybutanoate (PHB), polyhydroxyalkanoates (PHA), Nylon 610, Nylon 611, or polylactic acid [0011].
Regarding claims 6 and 23, Furrer teaches fibrous reinforcing material may be incorporated into the PE composition (col. 3, lines 23-28). As such, the Examiner notes that fibrous reinforcing materials are optional to be included with the PE composition, and therefore not necessary. As such, the plastic bag of Furrer may be free of fibrous material which would have read on said single layer plastic bag contains no fibers as recited in claims 6 and 23. 
Regarding claims 8 and 25, Furrer teaches a plastic bag (10) may be extruded or blown (col. 3, lines 40-45, Fig. 1). The PE composition is homogeneously blended (col. 3, lines 29-32).  Furrer does not teach or suggest specifically roughening the surface of the bag.  The Examiner notes that Applicant’s specification does not disclose that any specific processes and/or techniques are required to in order to achieve the claimed bag having a smooth surface.  Additionally, it is noted that the claims do not 
  Regarding claims 16, 27, and 33, the plastic bag of modified Furrer would have comprised a biodegradable polymer, HDPE, and calcium carbonate. Therefore, the plastic bag is reasonably considered to be biodegradable and compostable. MacLeod also discloses a plastic bag comprising calcium carbonate, HDPE, and a biopolymer, wherein the plastic bag is food grade, biodegradable, and recyclable, and reverts to a powder state when incinerated or degraded [0023, 0053]. 
Furthermore, the plastic bag of Furrer in view of MacLeod contains a biopolymer and can be identical or substantially identical in terms of the components and amounts of each component (i.e., HDPE, LLDPE, biopolymer, calcium carbonate, and filler) in the plastic bag. Therefore, absent any objective evidence to the contrary, the plastic bag of Furrer in view of MacLeod contain embodiments that read on the limitations of the plastic bag is biodegradable and compostable as recited in claims 16, 27, and 33. As established by MPEP 2112.01 I/II and 2112V, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
Moreover, given enough time any material will degrade in the environment. Therefore, given that the claims do not recite a specific time frame and conditions, the plastic bag of Furrer in view of MacLeod reads on the limitations of biodegradable and compostable recited claims 16, 27 and 33. 
Regarding claims 11 and 28, Furrer teaches a T-sack plastic bag (Fig. 1), which reads on the limitations of the single layer plastic bag is a T-sack bag recited in claims 11 and 28.
Regarding claims 12 and 29, the Examiner notes that plastic bag of Furrer comprises loops (see Fig. 1 illustration above), which reads on said single layer plastic bag is a loop handle bag recited in claims 12 and 29. 
Regarding claims 13 and 30, Furrer is silent regarding the plastic bag comprising printed information. However, it has been established that printed matter that is not functionally related to the product does not distinguish the claimed product from the prior art in terms of patentability (MPEP 2112.01 III). Therefore, the plastic bag claimed and recited in claims 13 and 30 is not patentably distinct from the plastic bag of Furrer in view of MacLeod. 

Claims 14, 15, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Furrer in view of MacLeod as applied above in claims 1 and 17, in view of Krull et al., US 2004/0040822 (“Krull”)(previously cited).  
Regarding claims 14, 15, 31, and 32, as described above, Furrer in view of MacLeod teaches a plastic bag that reads on the limitations of claims 1 and 17. 
Furrer is silent regarding the bag comprising a barcode or coupon.
Krull teaches a plastic container with a barcode used for identification [0031].
Furrer in view of MacLeod, and Krull are both directed towards plastic containers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plastic bag of Furrer by applying a barcode in order to provide product identification and related information. The barcode .  

Claims 1, 3, 4, 6, 8, 13, 16-18, 20, 21, 23, 25, 27, 30, 33, 34, 36, 38, 39, 41, 2, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Tilton, US 2010/0137493 (“Tilton”) in view of Williams, US 5,056,931 (“Williams”) (both references newly cited).
Regarding claims 1, 17, 34, 36, 38, and 39, Tilton discloses a bag formed from a single layer thermoplastic film wherein the film is formed from a composition comprising a thermoplastic polyolefin component and ground natural mineral material [abstract, 0020, 0021]. The composition of the bag may comprise 10 to 48 wt% of HDPE and 0 to 48 wt% of LLDPE [0025].  The ground mineral material is preferably calcium carbonate and is generally employed in amounts of from about 45 to 65wt% [0027]. The composition of the bag/film may additionally comprise an additive wherein the additive will complete 100% of the formulation of the composition [0022, 0027]. The composition of the bag/film may additionally comprise a pigment [0022].
Tilton is silent regarding the composition of the film/bag comprising a biopolymer. 
Williams discloses a bag formed from a thermoplastic film wherein the film is formed from a composition comprising HDPE and LLDPE (abstract, col. 3 line 38-col. 6 line 35).  Williams teaches that starch may be added as a biodegradable additive (col. 6 lines 39-40). 
Tilton and Williams are both directed towards bags formed from films produced from composition comprising HDPE and LLDPE. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized starch as the additive in the film/bag of Tilton as taught by Williams with the expectation of increasing the amount of biodegradable content of the film/bag.  The resulting single layer bag would have been formed from a composition comprising biodegradable starch and therefore would have at least been partially biodegradable.  As such, the resulting bag would have been single layer and biodegradable and comprised a biopolymer as claimed.  
The composition of the bag would have also comprised calcium carbonate, starch, HDPE, and LLDPE in ranges of amounts which overlap or encompass, and therefore render obvious, the ranges of amounts of calcium carbonate or mineral filler, biopolymer, high density polyethylene, and liner low density polyethylene recited in claims 1, 17, 34, 36, and 39. Additionally, the starch in the composition of the film would have read the filler recited in claim 34. 
Regarding claims 3, 4, 20, and 21, 
Regarding claims 6 and 23, Tilton does not teach or suggest that fibers are required to be incorporated into the composition of the disclosed bag.  As such, modified Tilton reasonable teaches or suggests a bag which container no fiber as claimed.
Regarding claims 13 and 30, Tilton teaches printing the bag [0008].
Regarding claims 8 and 25, Tilton teaches that the plastic bag (10) may be extruded [0019]. Additionally, Tilton does not teach or suggest specifically roughening the surface of the bag.  The Examiner notes that Applicant’s specification does not disclose that any specific processes and/or techniques are required to in order to achieve the claimed bag having a smooth surface.  Additionally, it is noted that the claims do not recite a specific degree of smoothness. As such, the plastic bag of Tilton is reasonably interpreted as having a smooth outer surface, which reasonably reads on said external surface of said single layer plastic bag has a smooth surface recited in claims 8 and 25.
Regarding claims 16, 27, and 33, the plastic bag of modified Tilton would have been formed from a composition which is identical to substantially identical to the bag claimed and disclosed by Applicant in terms of the types and amounts of components in the composition of the bag.  Therefore, absent objective evidence to the contrary, there is a reasonable expectation that the bag of modified Tilton would have been compostable as claimed (see MPEP 2112.01 I/II and 2112V).
Regarding claim 18,
Regarding claims 41, 44, and 45, the polyethylene content of the bag of modified Tilton would have consisted of HDPE and LLDPE. 
Regarding claim 42, the composition of the bag of modified Tilton would have comprised calcium carbonate in an amount of less than 50 wt%.

Claims 36, 41, 42, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Tilton in view of MacLeod and Mavridis, US 2007/0142558 (“Mavridis”)(previously cited).
Regarding claims 36 and 41, Tilton discloses a bag formed from a single layer thermoplastic blown film wherein the film is formed from a composition comprising a thermoplastic polyolefin component and a ground mineral material [abstract, 0019-0021]. The polyolefin component may comprise HDPE in combination with LDPE or LLDPE [0002, 0023-0025]. The ground mineral material is preferably calcium carbonate and is generally employed in amounts of from about 45 to 65wt% [0027]. The composition of the bag/film may additionally comprise an additive wherein the additive will complete 100% of the formulation of the composition [0022, 0027].
Tilton is silent regarding the composition of the bag comprising a biopolymer and a HDPE in combination with LDPE and LLPDE.
Mavridis discloses a polyolefin blend which useful for producing blown film having improved machine direction tear strength [abstract, 0006, 0007].  The polyolefin blend comprises greater than 50 wt% of a HDPE resin, 10 to 49 wt% of a LLDPE resin, and up to 10 wt% of a LDPE resin [0007-0013]. 
MacLeod discloses a polymer composition which is suitable for use in forming plastic bags wherein the composition comprises a HDPE resin, calcium carbonate, a 
Tilton and Mavridis are both directed towards blown films formed from a polyolefin resin composition comprising a HDPE resin. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the polyolefin blend taught by Mavridis as the polyolefin component of the composition of the film/bag disclosed by Tilton with the expectation of producing a bag having improved machine direction tear strength.
Tilton and MacLeod are both directed towards films and bags made therefrom wherein the film is formed from a polyolefin resin composition comprising a HDPE resin and calcium carbonate.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of the bag/film of Tilton by incorporating a biodegradation additive and 2 to 25 wt% of a biopolymer as taught by MacLeod with the expectation of forming a bag which is biodegradable.  
The single layer bag of modified Tilton would have been formed from a resin composition comprising a polyolefin component, a biodegradation additive, about 2 to 25 wt% of a biopolymer, and about 45 to 65 wt% of calcium carbonate.  The polyolefin component would have contained greater than 50 wt% of a HDPE resin, 10 to 49 wt% of a LLDPE resin, and up to 10 wt% of a LDPE resin.  The HDPE, LLDPE, LDPE, biodegradation additive, and calcium carbonate in the composition of the bag of 
Regarding claim 42, Tilton teaches a range of amounts of calcium carbonate of from about 45 to 65 wt% [0027] which overlaps, and therefore renders obvious, the claimed range of amounts.
Regarding claims 46 and 47, the polyethylene content of the composition of the bag of modified Tilton would have consisted of HDPE, LDPE, and LLDPE as claimed.

Response to Arguments
On page 10 of the remarks Applicant asserts that Furrer does not teach that extruding or blowing of a PE composition must be done as a single layer.  Applicant therefore concludes that the Furrer cannot teach a single layer bag as claimed. However, the Examiner notes that Applicant has not actually indicated how the disclosure of Furrer can be interpreted as teaching anything but a single layer film/bag.  As has previously been noted, Furrer does not disclose a multilayer film or bag, or a film formed by co-extrusion, or a film which is laminated to any additional materials.  On the contrary, Furrer plainly teaches forming a film from the disclosed composition merely by forming the composition by melting blending and then extruding this composition into a film (col. 3 line 64-col. 4 line 55).  As such, one of ordinary skill in the art would understand Furrer as disclosing a single layer film/bag.  For this reason Applicant’s argument is not found persuasive.
On pages 10, 11, and 13 of the remarks of the remarks Applicant generically asserts that making a bag biodegradable and recyclable would change the function and structure of the bag. Applicant goes on to conclude that due to the asserted change in function and structure there is no reason to combine Furrer with Macleod.  However, Applicant has not provided any evidence and/or technical reasoning which objectively demonstrates that one of ordinary skill in the art would be led to conclude that the modification of the bag of Furrer with the teachings of Macleod would alter the structure and/or function of the bag to an undesirable extent. It is noted that arguments of counsel cannot take the place of factually support objective evidence (see MPEP 2145). Additionally, Applicant assertion that there is no reason to combine Furrer with Macleod ignores the motivation relied upon by the Examiner.  As such, Applicant’s argument does not rebut the prima facie case of obviousness set forth by the Examiner.
On page 11 of the remarks Applicant notes that Furrer does not teach anything with regards to compostability, recycling, biodegradability, and the inclusion of biopolymers.  However, Furrer alone is not relied upon to teach any of these features. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Given that Applicant has not addressed how the combination of Furrer and Macleod fail to teach the claimed compostability, biodegradability, and the inclusion of biopolymers features Applicant’s argument is not found persuasive.  Additionally, it is noted that while Applicant presents arguments regarding recycling, recycling is not recited in any of the 
On page 12 of the remarks Applicant asserts that Furrer does not teach a smooth outer surface.  However, the term “smooth” as recited in claims 8 and 25 is entirely subjective.  It is noted that neither the claims nor Applicant’s specification disclose any standard by which the smoothness of a film to be judged against.  As such, the term “smooth” as used in the claims must be given its broadest reasonable interpretation (see MPEP 2111).  It is the Examiner’s position that given that the bag of modified Furrer would not have been specifically roughened it would inevitably be smoother than a purposely roughened film or a sandpaper and therefore would reasonably be considered to be smooth.  
On page 13 of the remarks Applicant asserts that the Examiner is incorrect about plastic being biodegradable.  In support of this assertion Applicant points to Macleod which recite that plastic products do not degrade well, or at all, once discarded in a landfill. However, this recitation of Macleod is limited to very a specific environment (i.e. landfills) and is generic in that it encompasses any and all plastic products, which of course is not necessarily true.  Regarding the instantly claimed biodegradable bag, it is noted that neither the claims nor Applicant’s specification recite specific standard by which the biodegradability of a bag is to be determined.  As such, the term “biodegradable” as used in the claims must be given its broadest reasonable interpretation which includes any degree of biodegradation under any condition in any amount of time (see MPEP 2111). Regarding the biodegradation of HDPE, the Examiner points to Chamas et al., Degradation Rate of Plastics in the Environment, 
On page 13 of the remarks Applicant asserts that Furrer is silent regarding the plastic bag comprising printed information and therefore is not obvious over the prior art.  However, as was previously noted, it has been established that printed matter that is not functionally related to the product does not distinguish the claimed product from the prior art in terms of patentability (MPEP 2112.01 III). Therefore, the plastic bag claimed and recited in claims 13 and 30 is not patentably distinct from the plastic bag of Furrer in view of MacLeod. As such, Applicant’s argument is not found persuasive.
On page 13 of the remarks Applicant asserts that the “print info” recited in claims 13 and 30 is directed towards coupons or bar codes that are part of the plastic bag and therefore is not obvious over the prior art.  However, Applicant has not actually addressed the grounds of rejection.  It is noted that in the instant grounds of rejection of claims 13 and 30 is predicated on the claimed printed information not having a functional relationship with the claimed bag rather it is the Examiner’s position the claimed printed information is merely printed matter.  MPEP 2111.05 establishes that where a product (i.e. the claimed bag) merely serves as a support for printed matter, no functional relationship exists.  Given that Applicant has not objectively demonstrated that the claimed printed information has a functional relationship with the claimed bag Applicant’s argument is does not rebut the prima facie
On page 13 of the remarks Applicant appears to assert that it is not obvious to modify the bag of Furrer with the teachings of Krull because Furrer does not specifically teach that the disclosed bag is recyclable.  Applicant goes on to assert that Furrer does not disclose a plastic container. However, it is noted that Krull teaches that the disclosed printed matter can be used to facilitate container returns and therefore is not limited to recycling [0025, 0026]. Additionally, it is noted that the features upon which Applicant relies (i.e., the bags are recyclable) are not recited in the rejected claim(s).  
Furthermore, Krull explicitly discloses a container return system utilizing a barcode or other means of identification, which contains specific data about the container (i.e., the plastic bag of Furrer) (see Krull [0001-0002, 0025, 0031]). It appears that the term “coupon” and “barcode” are not defined by Applicant in the disclosure, rather the coupon and barcode are one in the same, and provide the same information (see Fig. 11 of Applicant’s disclosure as filed). Under broadest reasonably interpretation, a barcode is interpreted as a coupon, such as a quick response (QR) code which provides customers with discounts and other product advertisement (i.e., adding a barcode to the plastic bag of Furrer, information can be stored to provide information, such as advertisement or product information). 
Additionally, under broadest reasonable interpretation, a plastic bag is a type of plastic container, and is analogous with other containers. Applicant has not provided any evidence as to why a plastic bag is not a plastic container.  Moreover, a barcode only provides a functional distinction if it is part of some sort of inventory process/apparatus system (for example a system as disclosed by Krull). However, the 
Furthermore, Applicant has not provided any objective evidence to the contrary as to why the plastic bag of Furrer and Krull comprising a barcode would not have read on the claimed invention despite meeting the claimed requirements. As established by MPEP 2145, if a prima facie case of obviousness is established, the burden shifts to the Applicant to come forward with arguments and/or evidence to rebut the prima facie case. However, arguments of counsel cannot take the place of factually supported objective evidence. For these reasons, Applicant’s argument is not found persuasive.
On page 14-16 of the remarks Applicant asserts that T-sacks made with 25-35 wt.% of calcium carbonate perform as well or better than those made with 5-10 wt.% and demonstrates the criticality of the range of calcium carbonate and unexpected results. Applicant goes on to opine that because of the asserted criticality of the claimed range of calcium carbonate, the instantly claimed invention is non-obvious over Scheibel (presumed to mean Scheibelhoffer) in view Furrer and MacLeod. However, regarding an assertion of an unexpected result, MPEP 716.02(d) establishes that 
In the instant case, the Examiner notes that no actual data has actually been presented, rather Applicant’s specification merely recites “Independent lab tests done on a 1.0 mil thick Medium T-sack made with 25-35% CaCO3, show that the T-sack perform just as well, if not better than a standard T-sack made with a polyethylene blend and approximately 5-10 CaCO3”.  From such a statement alone, said data cannot be accessed by the Examiner to make a determination regarding the probative quality of the data or the statistical significance of the alleged test data. 
Additionally, the scope of the instant claims encompass 6 different embodiments (i.e., independent claims 1, 17, 34, 36, 38, and 41) that have 3 different ranges of calcium carbonate/mineral (i.e., about 25 to 40 wt.%, about 20-49 wt.%, and no claimed amount). The data provided by Applicant in support of the asserted unexpected results is generated from one inventive example having 25-35 wt.% of calcium carbonate, wherein the inventive example does not comprise a biopolymer as required by the claims. Additionally, the provided example does not clearly state the amounts of the additional components present to achieve the asserted unexpected results. As such, it is evident that the scope of the claims is significantly broader than the scope of the data provided Applicant in terms of the different embodiments of the claims, the range of amounts of calcium carbonate, and amounts of the additional components in the single layer plastic bag.
Furthermore, the provided data does not demonstrate that all embodiments within the scope of the present claims possess the asserted unexpected results. Applicant has not provided sufficient evidence that would reasonably allow one of ordinary skill in the art to determine a trend in the provided data. Therefore, one of 
For at least these reasons, the data provided is not commensurate in scope with the claims, and Applicant’s assertion of unexpected results is not demonstrated in the provided data. As such, Applicant’s argument is not found persuasive.
Applicant’s arguments regarding the teachings Scheibelhoffer on pages 14-20 are moot as this reference is not relied upon as a basis of any of the instantly pending grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782